EXHIBIT 10.1


March 27, 2009

New Ulm Telecom, Inc.
400 Second Street North
P.O. Box 697
New Ulm, Minnesota 56073-0697

James T. Sanft
Lindquist & Vennum, P.L.L.P
4200 IDS Center
80 South Eighth Street
Minneapolis, Minnesota 55402

 

 

 

Re:

 

Waiver & Amendment

Ladies and Gentlemen:

          Reference is made to the Master Loan Agreement (as amended, modified,
supplemented, extended or restated from time to time, the “MLA”), dated as of
January 4, 2008, by and between New Ulm Telecom, Inc. (the “Borrower”) and
CoBank, ACB, (“CoBank”), as supplemented by that certain First Supplement to the
Master Loan Agreement, dated as of January 4, 2008, by and between the Borrower
and CoBank (as amended, modified, supplemented, extended or restated from time
to time, the “First Supplement”) and by that certain Second Supplement to the
Master Loan Agreement, dated as of January 4, 2008, by and between the Borrower
and CoBank (as amended, modified, supplemented, extended or restated from time
to time, the “Second Supplement”; the MLA, as supplemented by the First
Supplement and the Second Supplement, the “Loan Agreement”). Capitalized terms
used but not defined herein have the meanings assigned to them in the Loan
Agreement.

Waiver

          Pursuant to Subsection 8(I)(3) of the MLA, the Borrower is required to
maintain at all times, measured and reported on a consolidated basis as of the
last day of each fiscal quarter, an Equity to Total Assets Ratio greater than
40%. For the fiscal quarter ended December 31, 2008, the Borrower had an Equity
to Total Assets Ratio of 39.59% (the “Equity Ratio Default”).

          The Loan Parties have requested that CoBank waive the Equity Ratio
Default. In reliance on the representations and warranties of the Loan Parties
in this letter agreement and in connection with the request for such waiver, and
subject to the effectiveness of this letter agreement as described below, CoBank
hereby waives the Equity Ratio Default.

Amendment

          By this letter agreement, the table contained in Subsection 8(I)(1) of
the MLA is deleted in its entirety and replaced with the following:

1

--------------------------------------------------------------------------------



 

 

 

Period

 

Total Leverage Ratio

March 31, 2008 through December 31, 2010

 

4.25:1.00

 

January 1, 2011 through December 31, 2011

 

4.00:1.00

 

January 1, 2012 through December 31, 2012

 

3.75:1.00

 

January 1, 2013 and thereafter

 

3.50:1.00

General

          Except as expressly provided by this letter agreement, the terms and
provisions of the Loan Agreement and the other Loan Documents are hereby
ratified and confirmed and shall continue in full force and effect. The waiver
and amendment provided herein are to be effective only upon receipt by CoBank of
an execution counterpart of this letter agreement signed by each of the Loan
Parties, and such waiver and amendment are conditioned upon the correctness of
all representations and warranties made by the Loan Parties in this letter
agreement and as provided to CoBank in connection with the request for such
waiver and amendment. The waiver and amendment contained herein shall not
constitute a course of dealing between any of the Loan Parties and CoBank and,
except as expressly set forth herein, shall not constitute a waiver, extension
or forbearance of any Potential Default or Event of Default, now or hereafter
arising, or an amendment of any provision of the Loan Agreement or the other
Loan Documents. The Loan Parties agree to pay to CoBank, on demand, in
immediately available funds, all out-of-pocket costs and expenses incurred by
CoBank, including, without limitation, the reasonable fees and expenses of
counsel retained by CoBank, in connection with the negotiation, preparation,
execution and delivery of this letter agreement and all other instruments and
documents contemplated hereby. This letter agreement shall be governed by,
construed and enforced in accordance with all provisions of the Loan Agreement
and may be executed in multiple counterparts.

Reaffirmation

          By its execution hereof, each of the Guarantors hereby consents and
agrees to the terms and provisions of this letter agreement and consents and
agrees that the Continuing Guaranty executed by such Guarantor remains in full
force and effect and continues to be the legal, valid and binding obligation of
it, enforceable against it, in accordance with the terms thereof.

          Please evidence your acknowledgment of receipt of the foregoing and
your agreement by executing this letter agreement in the place indicated below
and returning it to CoBank.

 

 

 

 

 

Sincerely,

 

 

 

 

 

COBANK, ACB

 

 

 

By:

        /s/ Roger Opp

 

 

Name:

Roger Opp

 

 

Title:

Vice President

2

--------------------------------------------------------------------------------



 

 

Acknowledged and agreed to:

 

NEW ULM TELECOM, INC.,

as the Borrower

 

By:

   /s/ Nancy Blankenhagen

 

Nancy Blankenhagen

 

Chief Financial Officer

 

 

HUTCHINSON TELEPHONE COMPANY,

as successor by merger to Hutchinson Acquisition

Corp., as a Guarantor

 

By:

   /s/ Nancy Blankenhagen

 

Nancy Blankenhagen

 

Chief Financial Officer

 

 

NEW ULM LONG DISTANCE, INC.;

NEW ULM CELLULAR #9, INC.;

NEW ULM PHONERY, INC.;

PEOPLES TELEPHONE COMPANY;

WESTERN TELEPHONE COMPANY;

HUTCHINSON TELECOMMUNICATIONS, INC. and

HUTCHINSON CELLULAR, INC.,

each as a Guarantor

 

 

By:

   /s/ Nancy Blankenhagen

 

Nancy Blankenhagen

 

Chief Financial Officer

3

--------------------------------------------------------------------------------